Statements by the President
Ladies and gentlemen, the chairmen of the political groups have asked me to make a statement on terrorism.
A few days ago, on 29 and 30 June, there were renewed terrorist attacks in London and Glasgow; they came something over three years after the 11 March 2004 bombings in Madrid that cost 192 people their lives and two years after the 7 July 2005 bombings in London in which 56 people were killed and more than 700 injured.
A few days later, on 2 July, a suicide bombing claimed further victims in Yemen: seven Spanish tourists and two Yemenis were killed and eight other persons injured. There are many indications that the al-Qaeda terrorist network is connected with these attacks. This is a threat to us all.
Terrorism is a direct assault on freedom, human rights and democracy. Terrorism is an attempt to destroy our values by blind force, values which unite us in the European Union and in our Member States.
Wherever it takes place and whoever is responsible, terrorism is a crime to which we must respond with determination and solidarity.
The European Union must join with the international community of nations to fight against every form of terrorism.
Today, the European Parliament will be discussing Jeanine Hennis-Plasschaert's report on the draft directive which the Commission presented last year that will require the Member States to identify important infrastructures in such areas as energy, health, communications and transport and protect them against terrorist attacks.
This will enable long-term security measures to be taken for the event of a terrorist attack. This proposed European strategy is a tangible contribution to the fight against terrorism.
We must take all the measures necessary to counter terrorism. In so doing, we must be guided by our principles of the rule of law. The fight against terrorism can only be waged in a manner consistent with the values we are seeking to defend!
The European Parliament expresses its solidarity and support for the victims of terrorism and their families - for those who have lost their lives, but also for those who are still suffering the psychological and physical consequences.
May I conclude by quoting the words of the United Kingdom's new Prime Minister, Gordon Brown: 'We will not yield, we will not be intimidated'.
We will now keep silence in memory of the victims.
(The House rose for a minute's silence.)